Citation Nr: 0119217	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits under the provisions of 
38 U.S.C.A. § 5121.  


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from March 1943 
to March 1945.  He died in February 1965.  The appellant is 
his surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death, denied entitlement to 
DIC under 38 U.S.C.A. § 1318, and denied entitlement to 
accrued benefits.  In June 2000 the appellant filed a timely 
notice of disagreement.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200, 20.201, 20.302 (2000).  The RO 
subsequently provided the appellant a statement of the case 
and notification of her appellate rights.  In November 2000 
the appellant perfected her appeal, and subsequently the 
issues were properly certified to the Board.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 19.30, 
20.302 (2000).  


FINDINGS OF FACT

1.  The cause of the veteran's death, in February 1965, 
according to the official certificate of death, was massive 
hemorrhaging due to extensive and multiple hacking wounds as 
the result of a homicide.  

2.  At the time of his death, the veteran was not service 
connected for any disability.

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.

4.  The evidence of record does not show that the veteran was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability that was rated 
totally disabling, on either a schedular or extraschedular 
basis, for a period of 10 years immediately preceding his 
death.  

5.  The veteran did not have a claim for VA benefits pending 
on the date of his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. § 
5107); 38 C.F.R. § 3.312 (2000).

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. § 3.22 (as in effect prior to January 21, 2000).  

3.  The criteria by which benefits may be awarded, for 
accrued benefits purposes, are not met.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records disclose no complaints of, 
treatment for, or diagnoses of any diseases or disabilities 
during the veteran's recognized guerrilla service.  There is 
no evidence that the veteran filed a claim of entitlement to 
any benefits administered by VA during his lifetime.  

The veteran died in February 1965.  According to the death 
certificate supplied by the appellant, the veteran was the 
victim of a homicide.  The cause of death was identified as 
massive hemorrhaging due to multiple and extensive hacking 
wounds.  

Analysis

Preliminary matter - duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (2000).  As noted above, recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the appellant's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the SOC and SSOC 
provided by the RO in July 2000 and April 2001, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate her claim.  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

I.  Service Connection for Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

In the present case, the death certificate identified the 
veteran's cause of death as massive hemorrhaging due to 
extensive and multiple hacking wounds.  Specifically, it was 
noted that the veteran's death was the result a homicide some 
20 years after his service.  

Service records did not reveal any diagnosis of or treatment 
for any disease or disability in service.  There is no 
indication that the veteran applied to the VA for service 
connection for any disease or disability at any time prior to 
his death.  In short, the Board does not find, and the 
appellant does not appear to contend, that the veteran was 
service connected for any disease or disability at the time 
of his death.  

The Board sympathizes with the appellant in her untimely loss 
of her husband, the veteran.  However, the competent evidence 
of record reveals that the veteran's death was the result of 
a violent homicide, not any disease or injury that was 
incurred in or aggravated by service.  Therefore, the 
appellant is not entitled to service connection for the cause 
of his death.  See 38 C.F.R. § 3.312; see also Lathan v. 
Brown, supra.  

II.  DIC under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to law, benefits are payable to the 
surviving spouse of a deceased veteran, in the same manner as 
if the death were service connected, if the veteran died not 
as the result of the veteran's own willful misconduct, and if 
the veteran was either in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22.  The service-connected 
disabilities must have been either continuously rated totally 
disabling for ten or more years immediately preceding death 
or continuously rated totally disabling for at least five 
years from the date of the veteran's separation from service.  
Id.  The total rating may be either schedular or based upon 
unemployability.  38 C.F.R. § 3.22.

Except with respect to benefits under the provisions of 38 
U.S.C.A. 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.

The Board notes that, during the pendency of the appellant's 
appeal, VA promulgated changes to 38 C.F.R. § 3.22.  See 65 
Fed. Reg. 3,388 (2000) (effective January 21, 2000).  The 
amendments clarified the meaning of "entitled to receive 
compensation" for purposes of that section.  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, such amendments may not be applied 
prior to the stated effective date.  See 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.

To the extent that the amendments are arguably more 
restrictive, the Board finds that the previous version of 38 
C.F.R. § 3.22 is more favorable to the appellant; thus, it 
will be applied in this case.  See Karnas, 1 Vet. App. at 
313.  Therefore, the appellant will not be prejudiced by the 
Board's current consideration of her claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In this case, the veteran's recognized guerrilla service 
ended in March 1945.  At the time of his death in February 
1965, he was not service-connected for any disability.  There 
is no evidence that the veteran was unemployed or incapable 
of employment at the time of his death as a result of 
service-connected disability.  In other words, for the period 
prior to his death, the veteran was not rated, or ratable, as 
totally disabled as result of a service-connected disability.  
Thus, the criteria specified in the statute to qualify the 
veteran for purposes of applying 38 U.S.C.A. § 1318 are not 
satisfied.  Accordingly, the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law, not the evidence, is dispositive, the appeal 
should be terminated for lack of legal merit or entitlement).

The Board acknowledges that, in some cases, an appellant is 
entitled to demonstrate that the veteran hypothetically would 
have been entitled to a 100 percent disability rating based 
on the evidence in the claims folder or in VA's custody prior 
to the veteran's death.  Carpenter v. West, 11 Vet. App. 140, 
145 (1998) (quoting Green v. Brown, 10 Vet. App. 111, 118 
(1997)).  However, this provision is applicable to 38 
U.S.C.A. § 1318(b) "entitled to receive" claims filed prior 
to the promulgation of 38 C.F.R. § 20.1106, which was 
effective March 4, 1992.  Cole v. West, 13 Vet. App. 268, 279 
(1999); see 57 Fed. Reg. 4,088, 4,102 (1992).  Because the 
instant claim was filed in October 1999, the Carpenter 
decision is not applicable.

III.  Accrued Benefits

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in the file at the time of the veteran's 
death which were due and unpaid for a period of two years 
preceding the veteran's death.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision in 
order for a surviving spouse to be entitled to accrued 
benefits.  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In the present case, the Board does not find, and the 
appellant does not appear to contend, that, at the time of 
his death, the veteran had a claim pending for benefits 
administered by VA.  Furthermore, as discussed above, the 
veteran was not service connected for any disease or 
disability under an existing rating or decision.  In fact, it 
does not appear that the veteran ever applied for any such 
benefits.  Additionally, the appellant did not file a claim 
for any such benefits until some 33 years after the death of 
the veteran.  Therefore, the Board finds that the appellant's 
claim for accrued benefits must be denied as a matter of law.  
See 38 C.F.R. § 3.1000 (2000); see also Sabonis v. Brown, 
supra.  

In closing, the Board wishes to express its deepest sympathy 
for the appellant's tragic loss of her husband, and also our 
appreciation of her obvious sincerity in pursuing these 
claims.  However, the Board must decide cases based upon the 
facts and the law currently in effect, and not upon sympathy 
or good will.  We have considered the doctrine of giving the 
benefit of the doubt to the appellant, under 38 U.S.C.A. § 
5107 (old and new versions) and 38 C.F.R. § 3.102, but the 
Board does not find the evidence is of such approximate 
balance as to warrant its application.  The preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, for DIC benefits under 38 
U.S.C.A. § 1318, and for accrued benefits under 38 U.S.C.A. 
§ 5121.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.  

Entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 5121 is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

